Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Maier on 12/28/2021.
The application has been amended as follows:
In the claim:
In claim 10, line 17, “dielectric plate” has been changed to --dielectric cover--.

Allowable Subject Matter
Claims 10-12 and 14-22 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.
Regarding claim 10, prior art of record or most closely prior art fails to disclose, “wherein said dielectric cover is transparent or translucent and comprises a decorative layer on said inner surface, and said conductive member is indirectly attached to said dielectric plate by being attached to said decorative layer”. These features reflect the application’s invention and are not taught by the pertinent prior arts Lee (US 20150372372) and Kang (US 20140078008). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Lee and Kang to include features of amended claim 10.
Dependent claims 11-12 and 14-22 are considered to be allowable by virtue of their dependencies on claim 10.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845